Exhibit 10.12

﻿

PARTICIPATION AGREEMENT (1.24(D))

[Volume Submitter Adoption Agreement]

﻿

[Note: Each Participating Employer must execute a separate Participation
Agreement, the terms of which control as to that Participating Employer.  If the
Plan is a Multiple Employer Plan under Article XII, a Participating Employer may
be a Related Employer or an Employer which is not a Related Employer.  Under a
Multiple Employer Plan, if the Lead Employer will contribute to the Plan for its
own Employees, the Lead Employer should execute a Participation Agreement.  See
Section 12.02(B).]

﻿

Agreement as to Signatory/Lead Employer control. The undersigned Related
Employer (or non-Related Employer if this Plan is a Multiple Employer Plan), by
executing tis Participation Agreement, elects to become a Participating Employer
in the Plan identified in the foregoing Adoption Agreement.  The Participating
Employer accepts, and agrees to be bound by, all of the Elections as made by the
Signatory/Lead Employer except as otherwise indicated below. The Participating
Employer also hereby consents to the Signatory/Lead Employer’s sole authority
(without further signature or other action by the Participating Employer) to
amend, to restate or to terminate the Plan, to terminate the Participating
Employer’s participation in the Plan, and to take certain other actions, in
accordance with Sections 1.24(A) and 12.11 as applicable.

﻿

Plan Status (Choose one.):

﻿

﻿

[   ]

New Plan.

﻿

[X]

Restated Plan.

﻿

Initial Effective Date of Plan.    (enter date)

﻿

﻿

[X]

September 25, 1972 (hereinafter called the “Effective Date” unless Restatement
Effective Date is entered below)

﻿

Restatement Effective Date.    (If this in an amendment and restatement, enter
effective date of the restatement.)

﻿

﻿

[X]

January 1, 2017 (enter month day, year; may enter a restatement date that is the
first day of the current Plan Year.  The Plan contains appropriate retroactive
effective dates with respect to provisions for the appropriate laws.)
(hereinafter called the “Effective Date”)

﻿

[Note:  Unless otherwise noted, if the Participating Employer is adopting this
Plan as a PPA restated Plan, the restated Effective Date is the date specified
in Election 4 on the Adoption Agreement or the Participating Employer’s original
Effective Date, whichever is later.  Where the Participating Employer is
restating its Plan, the Participating Employer may wish to execute this
Participation Agreement even if the prior version of the Plan accorded to the
Signatory/Lead Employer the authority to make Plan amendments on behalf of
Participating Employers without Participating Employer signature or approval.]

﻿

Different elections or special Effective Dates.    (Choose one.):

﻿

﻿

[X]

None.  There are no different elections or special Effective Dates which apply
to the Participating Employer.

﻿

[Note:  The Employer should elect “none” above only if the Adoption Agreement
elections and Effective Dates (other than the above Effective Dates in this
Participation Agreement) are the same for the Participating Employer and the
Signatory/Lead Employer.  If different elections or Effective Dates apply, the
Employer should elect “applies” below.]

﻿

Election number

Applies

Does not apply

Completion of elections blanks (as necessary)

 

Effective Date

﻿

[   ]

[   ]

 

 

 

﻿

[   ]

[   ]

 

 

 

﻿

﻿

﻿

 

Participating Employer:

Milkco, Inc.

﻿

 

Date:

3/2/17

﻿

 

Signed:

/s/ Keith Collins

﻿

 

 

Keith Collins / President

﻿

 

 

[print name/title]

﻿

 

 

 

﻿

 

Participating Employer’s TIN:

56-1341381

﻿





Page 1 of 3

 

--------------------------------------------------------------------------------

 



Acceptance by Signatory/Lead Employer and Trustee Custodian.

﻿

 

 

 

Signatory Lead Employer:

Ingles Markets, Incorporated

Trustee(s)/Custodians:

Wells Fargo Bank, N.A.

Date:

03/20/2017

Date:

 

Signed:

/s/ James Lanning

Signed:

 

﻿

James Lanning/ President & CEO

 

 

﻿

[print name/title]

 

[print name/title]

﻿

 

 

 

﻿

 

Trustee(s)/Custodians:

Robert Ingle, II

﻿

 

Date:

03/20/2017

﻿

 

Signed:

/s/ Robert P. Ingle, II

﻿

 

 

Robert P. Ingle, II/ 

Chairman of the Board

﻿

 

 

[print name/title]

﻿

 

 

 

﻿

 

Trustee(s)/Custodians:

James Lanning

﻿

 

Date:

03/20/2017

﻿

 

Signed:

/s/ James Lanning

﻿

 

 

James Lanning/ 

President and CEO

﻿

 

 

[print name/title]

﻿

 

 

 

﻿

 

Trustee(s)/Custodians:

Ronald Freeman

﻿

 

Date:

03/20/2017

﻿

 

Signed:

/s/ Ronald Freeman

﻿

 

 

Ronald Freeman/ 

Chief Financial Officer

﻿

 

 

[print name/title]

﻿





Page 2 of 3

 

--------------------------------------------------------------------------------

 



ADOPTING RESOLUTION

﻿

The undersigned authorized representative of Milkco, Inc. (the Employer) hereby
certifies that the following resolutions were duly adopted by the Employer on
3/2/17, and that such resolutions have not been modified or rescinded as of the
date hereof:

﻿

RESOLVED, that the form of the Participation Agreement of Milkco, Inc., a
Participating Employer, which evidences the adoption of the amended 401(k)
Profit Sharing Plan and Trust sponsored by Ingles Markets, Incorporated, the
Signatory/Lead Employer, is hereby approved and adopted and that an authorized
representative of the Participating Employer is hereby authorized and directed
to execute and deliver to the Administrator of the Plan one or more counterparts
of the Participation Agreement.

﻿

RESOLVED, that the Signatory/Lead Employer retains sole authority to amend, to
restate or to terminate the Plan, to terminate the Participating Employer’s
participation in the Plan, and to take certain other actions, accordance with
Section 1.24(A),without further signature or other action by the
Participating  Employer.

﻿

﻿

 

Participating Employer:

Milkco, Inc.

﻿

 

Date:

3/2/17

﻿

 

Signed:

/s/ Keith Collins

﻿

 

 

Keith Collins / President

﻿

 

 

[print name/title]

﻿

 

 

 

﻿



Page 3 of 3

 

--------------------------------------------------------------------------------